IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF: C. I., A MINOR.                      No. 84641

                     CLARK COUNTY DEPARTMENT OF
                     FAMILY SERVICES,
                                     Petitioner,
                                 vs.
                     THE EIGHTH JUDICIAL DISTRICT                          FILE
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                                                                            JUN 8 2022
                     CLARK; AND THE HONORABLE                                      A. BROWN

                     CYNTHIA N. GIULIANI, DISTRICT
                                                                             DEPUTY' CLERK
                     JUDGE,
                                     Respondents,
                                 and
                     C. I., A MINOR; MAUREEN H.,
                     NATURAL MOTHER; AND ROSEMARY
                     P., LEGAL GUARDIAN,
                                     Real Parties in Interest.

                                        ORDER DISMISSING PETITION
                                Cause appearing, petitioner's motion for a voluntary dismissal
                    of this writ petition is granted. This writ petition is dismissed. NRAP 42(b).
                                It is so ORDERED.

                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BRO
                                                                            LZ
                                                                                             •
                                                               BY:


                    cc:   Hon. Cynthia N. Giuliani, District Judge
                          Clark County District Attorney/Juvenile Division
                          Legal Aid Center of Southern Nevada, Inc.
                          Maria A. Perez Avilez
 SUPREME COURT
      OF
                          Rosemary P.
     NEVADA               Eighth District Court Clerk
CLERKS ORDER

 ill) 1947 .11W9.
                                                                                                 2 cf